11/02/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0104


                                      DA 22-0104
                                   _________________

IN RE THE MARRIAGE OF:

JUDY L. SHIFFMAN,

             Petitioner and Appellee,

      and

WILLIAM F. SHIFFMAN,                                               ORDER

              Respondent and Appellant.

      and

SEAN CRUM,

             Intervenor.
                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Amy Eddy, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 November 2 2022